Name: Council Decision 2013/730/CFSP of 9Ã December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition
 Type: Decision
 Subject Matter: trade policy;  defence;  economic geography;  international security
 Date Published: 2013-12-11

 11.12.2013 EN Official Journal of the European Union L 332/19 COUNCIL DECISION 2013/730/CFSP of 9 December 2013 in support of SEESAC disarmament and arms control activities in South East Europe in the framework of the EU Strategy to Combat the Illicit Accumulation and Trafficking of SALW and their Ammunition THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 December 2003, the European Council adopted a European Security Strategy identifying five key challenges to be faced by the Union: terrorism, the proliferation of weapons of mass destruction, regional conflicts, State failure and organised crime. The consequences of the illicit manufacture, transfer and circulation of conventional weapons, including small arms and light weapons (hereinafter SALW), and their excessive accumulation and uncontrolled spread are central to four of these five challenges. They fuel insecurity in South East Europe, its neighbouring regions and many other parts of the world, exacerbating conflict and undermining post-conflict peace-building, thus posing a serious threat to peace and security. (2) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (hereinafter the Strategy), which sets the guidelines for Union action in the field of SALW. The Strategy identifies the Balkans and South-East Europe as regions particularly affected by the excessive accumulation and spread of SALW. It states that the Union will give priority attention to Central and Eastern Europe and underlines, with specific reference to the Balkans, that support for effective multilateralism as well as for relevant regional initiatives will provide an effective instrument for its implementation. It also specifically promotes the need to participate in the efforts to reduce surplus stocks of SALW left over in Eastern Europe from the Cold War. (3) At the 2012 Second Review Conference on the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (hereinafter UN Programme of Action), which was adopted on 20 July 2001, all UN Member States reaffirmed their commitment to prevent illicit trafficking in SALW and encouraged measures to further enhance the effective role that regional and sub-regional organisations can play in implementing the UN Programme of Action and the International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit Small Arms and Light Weapons (hereinafter the International Tracing Instrument). (4) The South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC), established in 2002 in Belgrade and functioning under the joint mandate of the United Nations Development Programme (UNDP) and the Regional Cooperation Council (successor to the Stability Pact for South-Eastern Europe) assists national and regional stakeholders to control and reduce the spread and misuse of SALW and ammunition, and thus contributes to enhanced stability, security and development in South-Eastern and Eastern Europe. SEESAC places particular emphasis on the development of regional projects to address the reality of cross-border flows of weapons. (5) The Union previously supported SEESAC by Council Decision 2002/842/CFSP, extended and amended by Council Decisions 2003/807/CFSP (1) and 2004/791/CFSP (2). Most recently, the Union supported SEESAC arms control activities through Council Decision 2010/179/CFSP (3). (6) The Union wishes to finance a further SEESAC Project on Reducing the Threat of the Illicit Spread and Trafficking of Small Arms and Light Weapons (SALW) and their Ammunition in South East Europe, to continue its contribution to reducing the risk of their illicit trade in order to achieve the goals described above, HAS ADOPTED THIS DECISION: Article 1 1. With a view to the implementation of the EU Strategy to combat the illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition, and the promotion of peace and security, the project on Reducing the Threat of the Illicit Spread and Trafficking of SALW and their Ammunition in South East Europe activities to be supported by the Union shall have the following specific objectives:  to increase the security of stockpiles of SALW and their ammunition in South East Europe,  to reduce the available stockpiles of SALW and their ammunition through destruction activities in South East Europe,  to improve marking and tracing through the provision of support to the establishment or enhancement of the existing electronic weapons registration and record keeping systems in South East Europe,  to enhance controls on SALW and their ammunition through fostering and facilitating knowledge sharing, information exchange and awareness-raising through closer regional cooperation in South East Europe,  to support the collection of illegal SALW, explosive devices, ordnance and associated ammunition held by the population of South East European countries. The Union shall finance the project, a detailed description of which is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by SEESAC. 3. SEESAC shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with UNDP acting on behalf of SEESAC. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 5 127 650. The total estimated budget of the overall programme shall be EUR 14 335 403. The programme shall be co-financed by the Union, the Ministry of Foreign Affairs of the Kingdom of Norway and the beneficiary. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary agreement with UNDP, acting on behalf of SEESAC. The agreement shall stipulate that SEESAC has to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by SEESAC. Those reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 9 December 2013. For the Council The President A. PABEDINSKIENÃ  (1) Council Decision 2003/807/CFSP of 17 November 2003 extending and amending Decision 2002/842/CFSP concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 302, 20.11.2003, p. 39). (2) Council Decision 2004/791/CFSP of 22 November 2004 extending and amending Decision 2002/842/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons in South East Europe (OJ L 348, 24.11.2004, p. 46). (3) Council Decision 2010/179/CFSP of 11 March 2010 in support of SEESAC arms control activities in the Western Balkans, in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (OJ L 80, 26.3.2010, p. 48). ANNEX European Union Contribution to the SEESAC Project on Reducing the Threat of the Illicit Spread and Trafficking of Small Arms and Light Weapons (SALW) and their Ammunition in South East Europe 1. Introduction and objectives The history of large scale accumulation of small arms and light weapons and ammunition stockpiles in South East Europe (SEE), an insufficient number of secure storage locations and the persistent lack of sufficient capacities to fully secure them has made the countries in the region a particular concern as well as an important challenge in the European Union Strategy to combat illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition. Hence, the continuation of the Union's previous support to combat the threat posed by the spread and illicit trafficking in SALW in and from South East Europe forms an essential part in its efforts to achieve the EU SALW Strategy goals. The overall objective of the project is to promote international peace and security through continuous support for efforts to reduce the threat posed by the widespread accumulation and illicit trade in SALW and their ammunition in South East Europe. Specifically, the project will reduce the availability of surplus SALW and their ammunition; improve the security of storage facilities; improve tracing of weapons through enhanced registration and marking; as well as increase information and knowledge transfers and awareness-raising of the threat posed by SALW. In addition, the programme will contribute to stability in South East Europe by working through the framework of the Regional Cooperation Council (RCC). Building upon the successful implementation of Council Decision 2010/179/CFSP in particular, and in line with the EU SALW Strategy, this follow-up project thus aims to further strengthen national control systems and to continue to foster multilateralism, forging regional mechanisms for countering the supply and destabilising spread of SALW and their ammunition. Furthermore, in order to ensure a more comprehensive regional dimension, this follow-up project will also include the Republic of Moldova and Kosovo (1) in the regional processes of SALW control to ensure a truly holistic, regional approach with long-term impact and sustainability. 2. Selection of implementing agency and coordination with other relevant funding initiatives SEESAC is a joint initiative of the United Nations Development Programme and the Regional Cooperation Council (RCC; successor to the Stability Pact for South East Europe) and as such is the focal point for SALW-related activities in South East Europe. As the executive arm of the South East Europe Regional Implementation Plan on Combating the Proliferation of Small Arms and Light Weapons (SALW), SEESAC has been working for over 11 years with national stakeholders in South East Europe on implementing a holistic approach to SALW control through the execution of a wide spectrum of activities including: awareness raising and SALW collection campaigns, stockpile management, surplus reduction, improved marking and tracing capabilities, as well as improved arms exports control. In this way, SEESAC has acquired a unique capacity and experience implementing multi-stakeholder regional interventions against the shared political and economic background of the countries in the region, ensuring national and regional ownership and long-term sustainability of its actions and establishing itself as the primary regional authority in the SALW control field. SEESAC has open bilateral and multilateral channels of communication with all relevant actors and organisations. SEESAC is also the Secretariat of the South East Europe Regional Steering Group for Small Arms and Light Weapons (RSG). In addition, SEESAC is a member and former Chair of the Steering Committee of the Regional Approach to Stockpile Reduction (RASR) Initiative. SEESAC is regularly invited to take part in all relevant regional fora such as the EU  Western Balkans annual meetings of ministers of justice and home affairs; the NATO Structural Information Exchange Process on SALW; the South-East Europe Defence Ministerial (SEDM) Process. It has a wide network of formal and informal partnerships with organisations such as RACVIAC (Regional Arms Control Verification and Implementation Assistance Centre)  Centre for Security Cooperation, the OSCE Forum for Security Co-operation (FSC). Regular coordination meetings with other UN agencies such as UNODC and UNODA take place through UN Coordinating Action on Small Arms (CASA) as well as other mechanisms. SEESAC thus developed into a regional hub for a wide spectrum of security sector reform-related issues, with a particular focus on SALW control and stockpile management. Based in Belgrade, SEESAC currently operates throughout South East Europe, with activities in Albania, Bosnia and Herzegovina, Croatia, the Republic of Moldova, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (FYROM). Regional ownership is ensured through the RCC as well as the Regional Steering Group on SALW, where representatives of all states in SEE provide the strategic guidance, initiatives and requests for SEESAC activities. Tackling shared problems through regional initiatives has proven to be beneficial in South East Europe not only because of the crucial information sharing and promotion of healthy regional competition which it sparks, but also because it helps achieve consistent and easily measurable results through holistic implementation. Participation by SEESAC in all relevant regional processes and initiatives (such as SEDM, RASR and RACVIAC) provides timely and candid information exchange, strong situational awareness and the foresight necessary to ensure implementation not prone to overlap, and in line with the current needs of the Governments and the regions, as well as developing trends. SEESAC grounds all of its activities on collected baseline data, secures endorsement and political support from national stakeholders as a precondition for action. It implemented its previous EU-funded projects with a very high delivery rate of the envisaged activities, delivering sustainable project results by developing and fostering national ownership of its projects and activities, promoting regional coordination, experience and best practices sharing as well as regional research. Its SALW expertise and in-depth knowledge of regional affairs and relevant stakeholders makes them the most suitable implementing partner in this particular action. The project also complements a parallel SEESAC initiative on arms transfers control which seeks to increase the capacity to control the arms trade through improved transparency and regional cooperation (2). Moreover, with specific regard to Bosnia and Herzegovina, the project is complementary to two other projects, in particular:  the EXPLODE project, funded by the EU's Instrument for Stability short-term component and implemented by the UNDP Office in Sarajevo in partnership with the OSCE Mission to Bosnia and Herzegovina, to enhance the safety of the people of Bosnia and Herzegovina by decreasing unstable ammunition stockpiles and enhancing storage safety,  the SECUP Bosnia and Herzegovina project for security upgrades of ammunition and weapons storage sites, which is implemented jointly by the OSCE Mission to Bosnia and Herzegovina and the Bosnia and Herzegovina Ministry of Defence, with EUFOR providing expert technical advice and monitoring of safety and security aspects of the project implementation, SEESAC will regularly liaise with EUFOR Althea, the OSCE Mission to Bosnia and Herzegovina and the UNDP Office in Sarajevo to ensure continuous coordination and complementarity with those projects as well as with the on-going efforts of the international community to address the issue of surplus stocks of conventional ammunition held by the Bosnia and Herzegovina Ministry of Defence and in view of any possible future plans for a campaign to collect illegal conventional weapons in Bosnia and Herzegovina. With regard to other countries covered by the project, SEESAC will work in coordination with the following international assistance efforts:  In Montenegro, the MONDEM project, managed by the United Nations Development Programme in partnership with the OSCE is designed to work on the reduction of counter-proliferation risks through the development of safe and secure conventional ammunition storage infrastructure and management systems, reduction of explosive risk to communities by the environmentally- benign demilitarisation, destruction of toxic hazardous waste (liquid rocket propellant) and support to defence reform by the destruction of a limited quantity of heavy weapons systems designated by the Ministry of Defence of Montenegro.  In Kosovo (1), the KOSSAC Project, designed initially to reduce armed violence in Kosovo (1) and increase community safety, KOSSAC has, throughout the years, evolved into a comprehensive armed-violence prevention project with a strong focus on security sector reform and capacity development.  In Serbia, the CASM project, funded by the United Nations Development Programme and the Organisation for Security and Cooperation in Europe, is designed to enhancing security and safety of pre-defined conventional ammunition storage locations and the disposal of reported surplus ammunition. SEESAC also regularly liaises with OSCE, NATO and Norwegian Peoples Aid as well as with other relevant actors in order to secure complementarities of action, timelines of intervention and cost effectiveness in the use of resources. 3. Project Description The implementation of the project will result in increased security and stability in South East Europe and beyond by combating the spread and illicit trafficking of SALW and their ammunition. The project will directly contribute to the implementation of the EU Security Strategy, the EU SALW Strategy, the UN Programme of Action, the International Tracing Instrument, and the UN Firearms Protocol and will specifically enhance regional cooperation in combating the threat posed by the spread of SALW and their ammunition. In particular, the project will result in:  Improved security and stockpile management of SALW through the enhancement of storage sites;  Reduced surplus and confiscated stocks of SALW and their ammunition through destruction;  Improved capacities for SALW marking, tracing and record-keeping;  Strengthened regional cooperation and information sharing;  Reduced number of illicit weapons held by the population through the implementation of awareness rising and weapons collection campaigns. The project's geographic scope is South East Europe, with direct project beneficiaries being Albania, Bosnia and Herzegovina, Kosovo (1), the Republic of Moldova, Montenegro, Serbia and FYROM. 3.1. Increased Security of Stockpiles through Infrastructure Improvements and Capacity Development Objective This activity will reduce the threat of the spread and illicit trafficking of SALW and their ammunition by improving security provisions and stockpile management for the storage of conventional weapons and ammunition stockpiles in Bosnia and Herzegovina, Kosovo (1), the Republic of Moldova, Montenegro, Serbia and FYROM. Description The successful implementation of Council Decision 2010/179/CFSP with a two-pronged approach of (1) improving the security of storage locations in three countries (3) and (2) building the capacity of the personnel tasked with managing stockpiles (4), significantly increased security provisions and reduced the risk of the unwanted proliferation of stockpiles of SALW and their ammunition. Building on these achievements, the second phase of the project will continue to improve the security of weapons and ammunition storages in South East Europe by providing further specific technical and infrastructural assistance in line with international best practices and standards. The project activities will provide support to the Ministries of Defence in Bosnia and Herzegovina, the Republic of Moldova, Montenegro and FYROM as well as the Ministries of Interior of the Republic of Serbia, FYROM and Kosovo (1) by procuring and installing the necessary equipment for securing weapons and ammunition stockpiles. In addition, where necessary, training will be provided for staff in charge of stockpile management. The sites at which security will be improved will be selected based on an assessment of the priorities as well as the security risks they pose. Specifically, the project envisages the following activities:  Bosnia and Herzegovina: security upgrades at ammunition and conventional weapons storage sites of the Ministry of Defence including through the installation and/or refurbishment of perimeter fencing and lighting, intruder alarm systems, close circuit television cameras (CCTV) and telecommunications equipment, complementing the work on safety of stockpiles done by UNDP and OSCE.  Kosovo (1): improvement of the Police Department stockpile management capabilities through training and assessment of the current state. Refurbishment of one small local SALW and ammunition storage.  FYROM: security upgrade of the Ministry of Interior central storage site (Orman) through procurement of security equipment and implementation of infrastructure upgrades including the refurbishment of the perimeter fence; CCTV equipment and lighting; and new security doors for storage buildings. Security upgrade of the central storage site of the FYROM Armed Forces through the procurement and installation of video surveillance and improvement of perimeter- and building security by repairing fences, installation of new entry gates, and magazine security doors refurbishment.  The Republic of Moldova: security upgrades at the Central Arms and Munitions Depot (CAMD) of the Ministry of Internal Affairs, including the installation of security fences, entry control systems and procurement of an e-register of weapons.  Montenegro: physical improvements to the Brezovik ammunition site including overall improvements to storage security infrastructure. Development of a central register of stored weapons and ammunition.  Serbia: security upgrade at the main SALW storage site of the Ministry of Interior, including video surveillance and access control.  Regional Training on Stockpile Management: to be implemented at both regional (yearly) and national level (when needed). Project results and implementation indicators: The project will result in improved security in South East Europe through the reduction of the risk of illicit trade by:  Increasing the security of SALW storage sites in BiH (4), Kosovo (1) (1), the Republic of Moldova (2), Montenegro (1), Serbia (1) and FYROM (2) through measurable security oriented infrastructure upgrades.  Increasing the capacity of staff to safeguard stockpiles by training at least 60 staff from the beneficiary countries in three workshops and providing targeted training at national level. 3.2. Stockpile reduction through SALW and ammunition destruction Objective To increase security and diminish the risk of proliferation by significantly reducing the number of surplus conventional weapons and ammunition in storages. Description Building upon the success of the previous phase, which oversaw the destruction of a total of 78,366 weapons (45,275 in Serbia and 33,091 in Croatia), and in order to further reduce the surplus SALW held by state institutions and civilians and thus lower the risk of diversion or illicit trade in these weapons, the project will dispose of up to 165,000 SALW by conducting several destruction activities in:  Albania (up to 120,000 pieces)  Bosnia and Herzegovina (up to 4,500 pieces)  Kosovo (1) (up to 2,500 pieces)  FYROM (up to 1,500 pieces)  the Republic of Moldova (up to 2,500 pieces)  Montenegro (up to 4,000 pieces)  Serbia (up to 30,000 pieces) In Albania, the gains achieved in the disposal of surplus ammunition held by the Ministry of Defence need to be matched by the destruction of SALW, particularly considering the size of the surplus stockpile and the challenge of securing it. In Serbia, the gains achieved under Council Decision 2010/179/CFSP need to be reinforced with further disposal of surplus and confiscated weapons, while it is essential to initiate similar actions in other countries in order to significantly reduce the risk of the spread and illicit trafficking of surplus weapons. In addition, the project will conduct the destruction of surplus and confiscated explosives and SALW ammunition held by the Ministries of Interior as well as the Ministries of Defence. Project results/implementation indicators: The project will result in a significant decrease of SALW proliferation vulnerabilities through the reduction of the number of surplus and confiscated small arms and light weapons, explosives and ammunition held in storages in Albania, Bosnia and Herzegovina, Kosovo (1), the Republic of Moldova, Montenegro, Serbia and FYROM:  a total of up to 165,000 pieces of conventional weapons destroyed;  a total of up to 12,442 pieces of ammunition and explosives at risk of proliferation demilitarised and destroyed. 3.3. Improved Marking, Tracing and Registration of SALW Objective To improve marking and tracing capabilities through the provision of support to the establishment or enhancement of the existing electronic weapons registration and record keeping systems in South East Europe. Description This part of the project supports the strengthening of the effective rule of law, limiting, registering and measuring the quantities of and demand for SALW. The project is designed in line with and will therefore enhance the implementation of the UN Programme of Action, the International Tracing Instrument, the UN Firearms Protocol and Council Directive 91/477/EEC as well as Common Position 2008/944/CFSP by improving the capacity of South East European states for marking, tracing and record-keeping of weapons, focusing in particular on the capabilities of national authorities to keep records of legal weapons in the possession of civilians by supporting the enhancement and digitalisation of such systems. At the same time, capacity will be improved for the marking, tracing and ballistic analysis of weapons. The project will pay attention to ensuring coherence and complementarity of UN and EU activities, under national, regional and thematic programmes and all activities under this objective will pursue a high level of synergy and complementarity with Interpol (iARMS) and EUROPOL initiatives in this area. The project will support the enhancement of capabilities for SALW marking, tracing and record-keeping in South East Europe through a mixture of trainings and technical level assistance, re-enforced by normative and institutional analysis:  Albania: it will provide support to the Albanian State Police in developing and implementing a central electronic weapons register by designing the system, procuring and installing the necessary hardware as well as providing training for personnel.  Bosnia and Herzegovina: it will support the State Investigation and Protection Agency (SIPA) in continuing its efforts and results in enforcing SALW non-proliferation through the improvement of technical capabilities in investigating and enforcing SALW control.  FYROM: it will work with the national authorities to further enhance the existing weapons registration system by upgrading the software to include weapons owned by security forces and by further training personnel to keep records of firearms in line with legislation.  Kosovo (1): it will work with the Kosovo (1) Police Service to develop standard operating procedures and provide training on their implementation. At the same time it will seek to map the structure of the illicit trade in SALW by working with the relevant authorities to identify key risk areas.  Serbia: it will support the enhancement of technical capabilities, of the Ministry of Interior ballistics laboratory, to mark and trace weapons and ammunition through procurement of specialized equipment and provision of training. At regional level:  The project will support the establishment of a South East Europe regional firearms experts' network and organise up to six regional workshops in order to increase knowledge sharing;  The Network will be supported by an online platform to facilitate knowledge and information exchange;  SEESAC will liaise closely with Conflict Armament Research (CAR) to facilitate information sharing on illicit weapons between SEESAC, the Regional Firearms Expert's Network and CAR's iTrace project.  A feasibility study mapping the legal and technical possibilities for closer and more institutionalised tracing and ballistics data sharing will be conducted. Project results/implementation indicators:  Centralised electronic weapons register in Albania introduced;  Technical capabilities of the State Investigation and Protection Agency in Bosnia and Herzegovina to trace and investigate SALW and ammunition improved;  Electronic weapons register in FYROM upgraded to include weapons owned by the security forces; at least 25 personnel trained in new provisions;  Standard operating procedures on marking, tracing and record-keeping of SALW for the Kosovo (1) Police developed; study mapping the structure of the illicit trade completed;  Technical capabilities of the Serbian Ministry of Interior ballistics laboratory to trace weapons and ammunition improved;  A regional network of firearms experts established and functional; six workshops conducted;  An online platform to facilitate knowledge and information exchange of the regional network of firearms experts established;  Enhanced information sharing between SEESAC, the Regional Firearms Expert's Network and the iTrace project;  Feasibility study on linking registration systems completed. 3.4. Regional Cooperation on Awareness Raising, Information Sharing and Knowledge Transfer Objective To further increase the capacity to combat the threat posed by SALW and their ammunition in South East Europe by fostering and facilitating knowledge sharing, information exchange and awareness-raising through closer regional cooperation. Description The project will increase the capacity of National SALW Commissions and relevant institutions engaged in arms control by providing technical assistance and capacity development while at the same time facilitating information sharing. The project will work closely with the institutions to map their needs and develop the necessary support tools to enable them to further strengthen their capabilities to control conventional arms and their ammunition. At the same time, the project will establish and facilitate a regional information exchange process bringing together representatives of National SALW Commissions and institutions engaged in arms control in order to increase regional cooperation and knowledge sharing. The regional information exchange process will consist of:  Formal regional meetings of National SALW Commissions twice per year;  Formalised collection of lessons learned on SALW control in South East Europe;  Development of South East Europe National SALW legislation compendium; briefing notes and other knowledge products necessary for effective SALW control implementation;  Development of a regional study on the impact of SALW on domestic and gender based violence;  Development of an online knowledge sharing platform and web portal which will enable regular knowledge and experience sharing on SALW control projects, activities and interventions;  Facilitation of bilateral information exchange through organising study visits and experts' exchanges. The formalised collection of lessons learned and the creation of a knowledge base will further enhance the capacity of South East European countries to design, conceptualise and implement SALW control activities while at the same time making them exporters of knowledge to other regions. The considerable experience in South East Europe thus collected will also be of use in other parts of the world. Project results/implementation indicators: Increased regional cooperation on combating the threat posed by the widespread accumulation and illicit trafficking in SALW and their ammunition through:  Up to six formal meetings of SALW Commissions organised;  Bi-lateral knowledge sharing and information exchange facilitated;  Development of National SALW Strategies where applicable;  Delivery of national level trainings and capacity building based on needs assessment;  Increased awareness of the impact of SALW on domestic and gender-based violence through development and promotion of a regional study. Increased capacity of national SALW Commissions and other institutions engaged in arms control through:  Knowledge sharing platform established;  Arms control legislation compendium published and collection of lessons learned on SALW control in South East Europe formalised;  Technical advice provided. 3.5. Collection and Awareness Raising Campaigns Objective To increase security and reduce the threat of illicit trafficking of SALW and their ammunition by:  Supporting the collection of illegal and unwanted weapons, explosive devices, ordnance and associated ammunition held by the population of South East European countries;  Assisting in the legalisation of weapons in civilian possession through their registration;  Raising the awareness on the dangers posed by the possession of illicit weapons. Description During the first phase of the project (Council Decision 2010/179/CFSP) a year-and-a-half long collection and awareness raising campaign was conducted in Croatia resulting in the collection of 1,753 weapons, 16,368 illicit fragmentation weapons, 818,153 pieces of ammunition and 620kg of explosives, and resulting in heightened public awareness. In Serbia, an innovative awareness raising campaign using an online platform helped SEESAC gather invaluable information about the prevalent attitudes and about the presence of SALW. Armed with lessons learned from those campaigns, the second phase of the project will focus on three mutually reinforcing tracks:  Design and implementation of collection campaigns which will be based on targeted awareness-raising actions in order to properly disseminate details of the legalisation and voluntary surrender of illegal firearms;  Development and implementation of awareness raising activities on the dangers posed by the possession of illicit firearms, ammunition and explosives;  Use of innovative tools such as crowdsourcing to map the illegal possession of firearms and raise the awareness of the population as to the threat posed by illicit weapons. Project results/implementation indicators: The project will enhance security in South East Europe reducing the illicit possession of weapons by the population:  Reducing the number of weapons, ordnances, ammunition and explosive devices in civilian possession;  Increasing awareness through the design and implementation of campaigns in at least six countries. 4. Beneficiaries The direct beneficiaries of the project will be the national institutions responsible for SALW control in South East Europe. With regard to stockpile management, the Ministries of Defence of Bosnia and Herzegovina, the Republic of Moldova, Montenegro, FYROM as well as the Ministries of Interior of Kosovo (1), the Republic of Moldova, Serbia and FYROM will benefit from capacity development and improved infrastructure at storage sites. The direct beneficiates of the stockpile reduction efforts will be the Ministries of Interior of Bosnia and Herzegovina, Kosovo (1), the Republic of Moldova, Montenegro, Serbia and FYROM and Ministry of Defence in Albania, Bosnia and Herzegovina, FYROM and the Republic of Moldova. The direct beneficiaries of enhanced capabilities for SALW marking, tracing and record-keeping will be the Ministries of Interior of Albania, FYROM, Kosovo (1), and Serbia and the State Investigation and Protection Agency in Bosnia and Herzegovina, while remaining Ministries of Interior will reap the benefits of the regional firearms experts network. Finally, National SALW Commissions and other institutions responsible for the control of small arms and light weapons in South East Europe will benefit from training and information sharing as well as regional cooperation. The proposed activities are fully in line with national priorities on SALW control and have been endorsed by the relevant national SALW control authorities, demonstrating their buy-in and commitment for the achievement of project results. The general population of the countries in South East Europe and the EU, at risk from the widespread proliferation of SALW, will benefit indirectly from this project as the risk decreases. 5. EU Visibility SEESAC shall take all appropriate measures to publicise the fact that the Action has been funded by the European Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Actions laid down and published by the European Commission. SEESAC will thus ensure the visibility of the EU contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. Given that planned activities vary greatly in scope and character a range of promotional tools will be used, including: traditional media, website, social media, informational and promotional materials including infographics, leaflets, newsletters, press releases and other as appropriate. Publications, public events, campaigns, equipment and construction works procured under the project will be branded accordingly. To further amplify the impact by raising awareness of various national governments and public, international community, local and international media, each of the project target groups will be addressed using the appropriate language. 6. Duration Based on the experience of implementing Council Decision 2010/179/CFSP, and taking into consideration the regional scope of the project, the number of beneficiaries, as well as the number and the complexity of planned activities, the timeframe for implementation is 36 months. 7. General set-up The technical implementation of this Action is entrusted to SEESAC, the regional initiative working under the mandate of the United Nations Development Programme and the Regional Cooperation Council, successor to the Stability Pact for South East Europe. SEESAC is the executive arm of the Regional Implementation Plan on Combating the Proliferation of Small Arms and Light Weapons (SALW) and as such acts as focal point for all SALW related issues in the SEE region. SEESAC will have the overall responsibility for the implementation of project activities and accountability for project implementation. The project duration is foreseen for 3 years (36 months) and the total estimated budget of the project is EUR 14 335 403 with secured co-financing from Norway. 8. Partners SEESAC will directly implement the Action in close cooperation with Ministries of Defence of Albania, Bosnia and Herzegovina, the Republic of Moldova, Montenegro, FYROM; with Ministries of Interior of Albania, Bosnia and Herzegovina, Kosovo (1), the Republic of Moldova, Montenegro, Serbia, FYROM and the State Investigation and Protection Agency in Bosnia and Herzegovina; as well as National SALW Commissions in Albania, BiH, Kosovo (1), the Republic of Moldova, Montenegro, Serbia and FYROM. This action is part of a wider Arms Control Programme in the Western Balkans and is complemented by a project on arms exports controls, funded by the Ministry of Foreign Affairs of the Kingdom of Norway and the Capacity Development Programme for Ammunition Stockpile Management in the Republic of Serbia (CASM). The total estimated budget of the Programme is EUR 14 335 403 with the contribution of the Union amounting up to EUR 5 127 650 covering up to 35,77 % of the estimated total budget. The Norway contribution totals EUR 411,689 (NOK 3 140 000,00) according to the UN Operational Rate of Exchange for June 2013) covering 2,87 % of the total Programme budget. The beneficiary contribution totals 61,36 % of the total Programme budget. 9. Reporting Reporting, narrative as well as financial, shall cover the whole of the Action described in the relevant contribution-specific agreement and its attached budget, regardless of whether this Action is wholly financed or co-financed by the Commission. On a quarterly basis, narrative progress reports shall be submitted to record and monitor progress towards the completion of key results. 10. Estimated Budget The total estimated cost of the EU financed project is EUR 5 127 650. (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo Declaration of Independence. (2) The arms transfers control component is funded by the Ministry of Foreign Affairs of the Kingdom of Norway and is implemented by SEESAC. (3) In Croatia, the security of the Ministry of Interior's Central Weapons Storage MURAT was improved through the installation of video surveillance; in Bosnia and Herzegovina 41 security doors were installed and security at four SALW and ammunition storage locations of the Ministry of Defence was bolstered; security at Montenegro's Ministry of Defence ammunition depot TARAS was upgraded to international security standards. (4) A Stockpile Management Course was developed and a total of 58 operation level officials from the Ministries of Defence, the Armed Forces and Ministries of Interior of Bosnia and Herzegovina, Croatia, FYROM, Montenegro and Serbia were trained in stockpile management.